REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9, and 11-18 are allowed.
Claims 1, 9 and 17-18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the rescheduling said UE by removing said configured NB-IoT PRBs from the 
allocated PRBs based on at least one of a modulation and coding scheme (MCS) 
scheduled by said network device for said UE being greater than a first threshold, or a number of PRBs allocated for said UE being smaller than a second threshold; or keeping using said configured NB-IoT PRBs for said UE in response to 
said MCS scheduled by said network device for said UE being smaller than said
 first threshold and said number of PRBs allocated for said UE being greater than said second threshold.
It is noted that the closest prior art Park et al. (US 20190372696, Dec 5, 2019) shows SIBI-NB configured to be transmitted on the second-anchor carrier, applied to a NB- loT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-loT UE, for SIBI-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-loT UE.
It is noted that the closest prior art, Ahmet et al. (US 20190191363, Jun, 20, 2019) shows the NB-loT device finds that NB-loT carrier associated wth the channel number is available, the NB-lo T device can camp on the NB-loT carrier, the base station offering the NB-loT carrier can allocate an associated PRB to the NB-loT device, the NB-loT device can use the NB-loT carrier to send and receive data.
However, Park et al. and Ahmet et al.  fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464